UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1497



BIMAL GYAWALI,

                 Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 30, 2008                   Decided:   August 21, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bimal Gyawali, Petitioner Pro Se. Kristin Kay Edison, Daniel Eric
Goldman, James Eugene Grimes, Jr., Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bimal Gyawali, a native and citizen of Nepal, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying his motion to reopen.             We deny the petition for

review.

           This court reviews the Board’s denial of a motion to

reopen for abuse of discretion.               8 C.F.R. § 1003.2(a) (2008);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Nibagwire v. Gonzales,

450 F.3d 153, 156 (4th Cir. 2006).            A denial of a motion to reopen

must be reviewed with extreme deference.            Stewart v. INS, 181 F.3d

587, 595 (4th Cir. 1999).        We will reverse a denial of a motion to

reopen only if the denial is “arbitrary, capricious, or contrary to

law.”     Barry v. Gonzales, 445 F.3d 741, 745 (4th Cir. 2006)

(internal quotations and citation omitted).               We have recognized

three independent grounds for denial of a motion to reopen removal

proceedings: “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has not

introduced previously unavailable, material evidence; and (3) where

relief is discretionary, the alien would not be entitled to the

discretionary grant of relief.”         Onyeme v. INS, 146 F.3d 227, 234

(4th Cir. 1998).

           The Board correctly noted that the motion was untimely.

See 8 U.S.C. § 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2)

(2008).    In addition, the Board did not abuse its discretion in


                                      - 2 -
finding   Gyawali   failed     to   show     changed   country   conditions

warranting a reopening.

          Accordingly,    we    deny   the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                    - 3 -